DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The rejection under section 112(a) is withdrawn in view of Applicant’s remarks exemplifying the examples in the specification showing synthesis of different polymers comprising monomer b.
The rejection under section 112(b) is withdrawn in view of Applicant’s amendments regarding this ground of rejection.
The rejection under obvious double patenting is withdrawn in view of the Terminal Disclaimer filed in connection with this ground of rejection.
An updated search failed to uncover a reference that teaches the instant polymers, much less teach a reason to modify a known polymer in a manner providing the instant polymers, within the meaning of section 103.  See, U.S. Publication Nos. 20060069230, 2010017918, and 20100305149.  See also, Yurkovetskiy et al., Cancer Research (2015), 75(16), 3365-3372. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642